931 F.2d 894
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re WILLIAMS BROTHERS ASPHALT PAVING COMPANY, Debtor,Richard W. WILLIAMS, Plaintiff-Appellant,v.INDEPENDENT BANK, formerly known as First Security Bank ofIonia, Defendant-Appellee.
No. 90-1964.
United States Court of Appeals, Sixth Circuit.
April 30, 1991.

Before MERRITT, Chief Judge, KENNEDY and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
This pro se Michigan plaintiff appeals the district court's order affirming a decision of the Bankruptcy Court for the Western District of Michigan.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Richard W. Williams filed an adversary proceeding in bankruptcy against defendant Independent Bank.  The bank is the alleged owner of five policies insuring the life of Williams.  Williams contended that the bank had no insurable interest in his life and sought an order directing the bank to redeem the policies, with proceeds benefiting the bank.


3
After a hearing, the Bankruptcy Court determined that the bankruptcy case was closed and final, that Williams' interest in the policies was not scheduled or made a part of the bankruptcy proceedings and that the Bankruptcy Court had not adjudicated any rights or interest in the policies in question.  Thus the question of the bank's interest remains an unadjudicated issue of state law.


4
We affirm the decision of the District Court affirming the Bankruptcy Court, but we do so on the procedural ground stated on pages 78-82 of the transcript of the hearing before the Bankruptcy Court.  Thus our opinion is without prejudice to any claim Williams may hereafter present in any new case or proceeding respecting the policies in question.


5
Accordingly, the district court's order affirming the Bankruptcy Court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.